      Case 1:20-cv-02663-RA-BCM Document 53 Filed 01/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                                                                           1/25/2021


VINCENT PALMIERI,                                 Case 1:20-cv-02663 (RA) (BCM)

                            Plaintiff,

      - against -                                 AMENDED SCHEDULING ORDER

EAST COAST POWER & GAS, LLC,
ANTHONY MILANESE, JOHN KNIEF
and DOES 1 through 10,

                            Defendants.


BARBARA MOSES, United States Magistrate Judge.

      For the reasons set forth in the joint application dated January 22, 2021 and good cause

shown, the November 6, 2020 Order (Doc. 44) is hereby amended and it is ORDERED that:

      1.      The deadline to complete all fact discovery, including fact depositions, is

EXTENDED to June 15, 2021.

      2.      The deadline to complete all expert discovery, including expert depositions, is

EXTENDED to August 20, 2021.                     No further extensions will be granted absent compelling
                                                 circumstances.
                                                  SO ORDERED.


Dated: New York, New York                         ___________________________________
         January ___,
       __________ 25 2021                         BARBARA MOSES
                                                  United States Magistrate Judge
